Citation Nr: 1035470	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a November 2008 decision, the Board denied the Veteran's 
claims of entitlement to an evaluation in excess of 20 percent 
for diabetes mellitus, entitlement to an evaluation in excess of 
10 percent for peripheral neuropathy of the left lower extremity, 
and entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  In that 
decision the Board also remanded the issue of entitlement to an 
evaluation in excess of 30 percent for coronary artery disease 
for further notice and for an examination.  The Veteran appealed 
the decision to the U.S. Court of Appeals For Veterans Claims 
(Court).  The Appellant, through his attorney, and the Secretary 
of Veterans Affairs submitted a Joint Motion for Partial Remand.  
In a January 2010 Order, the Court granted the motion, vacated 
the November 2008 Board decision with regards to the issues 
listed on the title page, remanded these to the Board for further 
appellate review, and dismissed the appeal as to the remaining 
issue of entitlement to a higher evaluation for service connected 
diabetes mellitus.

The issues of entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity and 
entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The Veteran's coronary artery disease is characterized by 
consistently normal left ventricle ejection fraction and METs 
consistently measured as 6 or greater.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.104, Diagnostic Code 
7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In October 2003, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  The Veteran also received a December 
letter that informed him how the disability ratings and effective 
dates are assigned, as required by Dingess.  VA issued a SSOC in 
February 2010.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
VA medical examination results and statements of the Veteran and 
his representative have been obtained.  In compliance with the 
Board's November 2008 remand, VA sent the Veteran a December 2008 
letter which satisfied the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated in part sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Additionally, 
in October 2009, the Veteran underwent a VA medical examination 
to determine the current severity of his service connected 
coronary artery disease.  Thus VA has complied with the November 
2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of her appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Coronary Artery Disease

In a December 2002 rating decision, service connection was 
granted for coronary artery disease, evaluated as noncompensably 
(0 percent) disabling, effective May 8, 2001.  In a February 2004 
rating decision, VA increased this evaluation to 30 percent, 
effective September 4, 2003, due to a VA examination that found a 
MET of 6.4.  The Veteran filed a notice of disagreement to that 
decision in June 2004.

To warrant the next higher evaluation of 60 percent, the 
Veteran's coronary artery disease must be characterized by more 
than one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A July 2003 letter from his private physician, Dr. M. L. 
O'Connell, states that the Veteran's coronary artery disease 
requires the use of a daily Nitro patch.  He further states that 
the Veteran is on total disability from the Railroad as a result 
of his diabetes mellitus and coronary artery disease.

The Veteran underwent a VA stress test in November 2003.  The 
results of that test were electrocardiographically negative with 
minimal changes at peak exercise.  His functional capacity was 
fair at 6.4 METs.

VA records from February 2004 show complaints of shortness of 
breath and angina.

Myocardial perfusion study in early March 2004 found mild to 
moderate reversible ischemia of the lateral wall and showed a 
left ventricular ejection fraction of 58 percent.  Cardiology 
notes found worsening angina and shortness of breath on exertion.  
The Veteran had a positive stress test.  Later that month, the 
Veteran underwent another stress test and cardiac 
catheterization.  These records note that his left main trunk, 
left circumflex coronary artery, left internal mammary artery 
graft, D1 ramus, and right coronary artery were patent.  His left 
atrial dimension was occluded at the D2 level and D2 was occluded 
with in-stent stenosis.  Left ventricle ejection fraction was 
normal (estimated at 50 to 55 percent range), as was end-
diastolic pressure.  The cardiologist concluded that there was a 
false positive stress test.  Ultimately, his medication was 
increased.

VA treatment records from May 2004 show complaints of shortness 
of breath and arm pain.  The Veteran's left ventricular ejection 
fraction was normal.  Due to his significant symptoms, the 
Veteran's medication was increased and a note was made to discuss 
the possibility of percutaneous coronary intervention with 
another doctor.

A VA cardiology note from September 2004 shows his coronary 
artery disease was stable on medications with no more chest pains 
once adjusted to the medication.  There was an occlusion of the 
secondary diagonal branch (D2) of the coronary artery that 
responded to medical management.  Percutaneous coronary 
intervention was not recommended.

In October 2009, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time, the Veteran was 
being treated with daily losartan, lopressor, and HCTZ.  This 
examination noted a pharmacological stress test performed in July 
2009, which is also included in the record, that found ischemia 
less likely and ejection fraction to be 68 percent.  The examiner 
estimated METs at 6-7.  Electrocardiogram found normal sinus 
rhythm and ECHO ejection fraction was 50 to 55 percent.  The 
examiner found no significant effects on the Veteran's general 
occupation and noted no chest pain on exertion.  The examiner did 
note that the Veteran becomes short of breath upon exertion but 
opined that this was not associated with chest pain and appeared 
most likely secondary to inactivity and sedentary lifestyle.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 30 percent evaluation.  
The record shows consistently normal left ventricle ejection 
fraction and METs consistently measured above 6.  The record does 
not show congestive heart failure, left ventricle dysfunction, or 
a finding that a workload of between 3 and 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Thus, the rating criteria for a 
50 percent evaluation are not satisfied.  Thus, the Board 
determines that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 30 percent for the 
Veteran's coronary artery disease.  38 C.F.R. § 4.7.
	
Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  The Board finds that referral for consideration 
of an extraschedular evaluation for the Veteran's coronary artery 
disease is not warranted.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the schedular 
rating is not inadequate.  An evaluation in excess of that 
assigned is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence reflects 
that those manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.

The Board finds that, at no time during the pendency did the 
Veteran's coronary artery disease warrant an evaluation in excess 
of 30 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, staged rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for coronary 
artery disease is denied.




REMAND

After the January 2010 Court Order, the Veteran, through his 
representative, submitted additional lay evidence consisting of 
the Veteran's August 2010 statement noting new symptoms he has 
experienced over the last six months or so that suggest his 
service connected bilateral peripheral neuropathy may have gotten 
worse.  In the accompanying August 2010 letter, the Veteran's 
representative expressly declined to waive preliminary RO review 
of this new evidence.  She specifically stated that she desired 
any additional evidence to be sent first to the RO for 
consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the Veteran's claims 
in light of the new evidence received.  Any 
additional development indicated, including 
an additional medical examination to 
determine the current severity of the 
Veteran's service connected conditions, 
should be undertaken.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


